Judgment, Supreme Court, Bronx County (Analisa Torres, J.), rendered September 29, 2006, convicting defendant, after a nonjury trial, of attempted assault in the third degree and harassment in the second degree, and sentencing him to concurrent terms of 60 days and a conditional discharge, unanimously affirmed.
The verdict was based on legally sufficient evidence. Although the victim did not testify, there was ample circumstantial evidence, including, among other things, testimony as to the victim’s screams for help, to establish every element of the crimes at issue. Concur—Gonzalez, P.J., Tom, Catterson, Moskowitz and Richter, JJ.